OPINION — AG — ** OKLAHOMA PLANNING AND RESOURCES BOARD — STATE LODGES — INSURANCE ** THE A.G. CANNOT FIND ANY STATUTORY AUTHORITY (1951, JUNE) WHICH AUTHORIZES YOUR BOARD TO CARRY PUBLIC LIABILITY INSURANCE FROM REVENUES REFERRED TO, AND TO PAY THE COST OF SUCH INSURANCE FROM REVENUES DERIVED FROM THE OPERATION OF THE " LAKE MURRAY LODGE AND CABIN AREA ". MOREOVER, AN EXAMINATION OF THE BOND TRANSCRIPT RELATING TO THE ISSUANCE OF THE INSTANT BONDS REVEALS AN ABSENCE OF SUCH AUTHORITY. (IMMUNITY) CITE: 74 Ohio St. 344.1 [74-344.1], 74 Ohio St. 344.12 [74-344.12] (STATE AGENCY, TOURISM) (FRED HANSEN)